DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 2/11/2021.
 Claims 13, 20 and 21 are cancelled. Claims 1-12 and 14-19 are allowed with following examiner amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Campbell on 4/6/2021.
The application has been amended as follows: 

1. (Currently Amended) A controller for an energy plant, the controller comprising: 
	a processing circuit comprising a processor and memory storing instructions executed by the processor, the processing circuit configured to: 
		perform a stranded node analysis on connections of a plurality of heating, ventilation, or air conditioning (HVAC) devices, wherein performing the stranded node analysis comprises using schematic relationships of the plurality of HVAC devices to determine a reduced subset of the plurality of HVAC devices for which a set of operating parameters of the plurality of HVAC devices is determined; 
		predict thermodynamic states of the reduced subset; 
		determine the set of operating parameters based on the thermodynamic states; and 
		operate the plurality of HVAC devices according to the set of operating parameters.

2. (Currently Amended) The controller of claim [[21]] 1, wherein the processing circuit is configured to determine the schematic relationships of the plurality of HVAC devices of the energy plant based on the stranded node analysis by: removing a first HVAC device of the plurality of HVAC devices; detecting a stranded node after removing the first HVAC device; and determining a second HVAC device coupled to the stranded node to be schematically dependent on the first HVAC device.

4. (Currently Amended) The controller of claim [[21]] 1, wherein the processing circuit is further configured to: 
	generate an incidence matrix indicating the schematic relationships of the plurality of HVAC devices, each set of elements of the incidence matrix in a first direction associated with a 
	wherein the schematic relationships are determined based on the incidence matrix.

21. (Canceled)

Reason For Allowance
Regarding the amendments in the filed RCE, Patent Office conducted further prior art search and found a reference Smith (US 2009/0241081 A1) which teaches, in [0023], to “prune[s] all non-essential components” in inherently a schematic comprising “components”, “interconnections” and “input/output pin”. Patent Office found another reference Yang (US 5469366 A), which teaches, in Column 14 and Abstract, to “collapse” a network based on schematic relationships of circuit elements. However, no prior arts have been found to, individually or in combination, teach or suggest the newly added limitation “predict thermodynamic states of the reduced subset; determine the set of operating parameters based on the thermodynamic states”. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CJC/
Charles Cai
Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115